                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

,
MICHAEL JAMES NISSEN,

               Petitioner,

vs.                                                          No. CV 19-00827 WJ/GJF

WARDEN JUDD, and
UNITED STATES OF AMERICA,

               Respondents.


                                          JUDGMENT

       THIS MATTER having come before the Court under Fed. R. Civ. P. 41(b) on the Petition

for Writ of Habeas Corpus Under 28 U.S.C. § 2241 filed by Petitioner Michael James Nissen (Doc.

1), and the Court having entered its Memorandum Opinion and Order dismissing this case without

prejudice for failure to comply with Court orders and failure to prosecute,

       IT IS ORDERED that Judgment is entered and the Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 filed by Petitioner Michael James Nissen (Doc. 1) is DISMISSED without

prejudice under Fed. R. Civ. P. 41(b).



                                             __________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE
